ICJ_154_DelimitationContinentalShelf_NIC_COL_2014-09-19_ORD_01_NA_00_EN.txt.                           INTERNATIONAL COURT OF JUSTICE


                            Reports of judgments,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION of the delimitation
                       of the continental shelf
                   between Nicaragua and Colombia
                       beyond 200 nautical miles
                      from the Nicaraguan Coast
                            (Nicaragua v. COLOMBIA)


                           ORDER OF 19 SEPTEMBER 2014




                                 2014
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      Question de la délimitation
                        du plateau continental
                   entre le Nicaragua et la Colombie
                      au‑delà de 200 milles marins
                      de la côte nicaraguayenne
                            (NICARAGUA c. COLOMBIE)


                         ORDONNANCE DU 19 SEPTEMBRE




4 CIJ1070.indb 1                                           20/04/15 09:22

                                                 Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                             (Nicaragua v. Colombia), Order of 19 September 2014,
                                           I.C.J. Reports 2014, p. 478




                                            Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie au-delà de 200 milles marins de la côte nicaraguayenne
                           (Nicaragua c. Colombie), ordonnance du 19 septembre 2014,
                                            C.I.J. Recueil 2014, p. 478




                                                                                1070
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071184-5




4 CIJ1070.indb 2                                                                               20/04/15 09:22

                                                  19 SEPTEMBER 2014

                                                       ORDER




                     QUESTION of the delimitation
                       of the continental shelf
                   between Nicaragua and Colombia
                       beyond 200 nautical miles
                      from the Nicaraguan Coast
                        (Nicaragua v. COLOMBIA)




                      Question de la délimitation
                        du plateau continental
                   entre le Nicaragua et la Colombie
                      au-delà de 200 milles marins
                      de la côte nicaraguayenne
                        (NICARAGUA c. COLOMBIE)




                                              19 SEPTEMBRE 2014

                                                   ORDONNANCE




4 CIJ1070.indb 3                                                      20/04/15 09:23

                     478 	




                                    INTERNATIONAL COURT OF JUSTICE


         2014
                                                     YEAR 2014
     19 September
     General List                                19 September 2014
        No. 154

                            QUESTION of the delimitation
                              of the continental shelf
                          between Nicaragua and Colombia
                              beyond 200 nautical miles
                             from the Nicaraguan Coast
                                          (Nicaragua v. COLOMBIA)




                                                      ORDER


                     Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                                Owada, Abraham, Keith, Bennouna, Skotnikov, Yusuf,
                                Greenwood, Xue, Donoghue, Gaja, Sebutinde, Bhandari ;
                                Judge ad hoc Brower ; Registrar Couvreur.



                         The International Court of Justice,
                        Composed as above,
                        After deliberation,
                        Having regard to Article 48 of the Statute of the Court and to Arti‑
                     cle 79 of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     16 September 2013, whereby the Republic of Nicaragua instituted pro‑
                     ceedings against the Republic of Colombia with regard to a dispute in
                     relation to “the delimitation of the boundaries between, on the one hand,
                     the continental shelf of Nicaragua beyond the 200‑nautical‑mile limit from
                     the baselines from which the breadth of the territorial sea of Nicaragua is
                     measured, and on the other hand, the continental shelf of Colombia” ;

                     4




4 CIJ1070.indb 136                                                                                 20/04/15 09:23

                     479 	
                         delimitation of the continental shelf (order 19 IX 14)

                        Whereas, following a meeting that the President held with the Agents
                     of the Parties on 6 December 2013, the Court, by Order of 9 Decem‑
                     ber 2013, taking into account the agreement reached by the Parties during
                     that meeting, fixed 9 December 2014 and 9 December 2015, respectively,
                     as the time‑limits for the filing of a Memorial by Nicaragua and a
                     ­Counter‑Memorial by Colombia ;

                         Whereas, the Court not including upon the Bench a judge of the nation‑
                     ality of either of the Parties, Colombia, exercising its right under Arti‑
                     cle 31, paragraph 3, of the Statute, chose Mr. Charles Brower to sit as
                     judge ad hoc in the case ; and whereas Nicaragua has reserved its right to
                     appoint a judge ad hoc in the case ;
                         Whereas, on 14 August 2014, before the expiry of the time-limit for the
                     filing of the Memorial of Nicaragua, Colombia, referring to Article 79 of
                     the Rules of Court, raised certain preliminary objections to the jurisdic‑
                     tion of the Court and to the admissibility of the Application ; and whereas
                     these were immediately communicated to Nicaragua ;
                         Whereas, by letter dated 14 September 2014 and received in the Regis‑
                     try on 15 September 2014, Colombia expressed the wish to be informed of
                     the time‑limit within which Nicaragua might present, under Article 79,
                     paragraph 5, of the Rules of Court, a written statement of its observa‑
                     tions and submissions on the preliminary objections made by Colombia ;

                        Whereas, by letter dated 16 September 2014 and received in the Regis‑
                     try on 17 September 2014, Nicaragua, though expressing its surprise that
                     the said objections were raised four months before the expiry of the
                     time‑limit for the filing of its Memorial, requested the Court, in the case
                     that the proceedings on the merits were suspended, to be given a sufficient
                     time‑limit to present a written statement of its observations and submis‑
                     sions on those objections ;
                        Whereas, in accordance with Article 79, paragraph 5, of the Rules of
                     Court, the proceedings on the merits are suspended, and it falls to the
                     Court to fix a time‑limit by which the Applicant might present a written
                     statement of its observations and submissions on the preliminary objec‑
                     tions,
                       Fixes 19 January 2015 as the time‑limit within which the Republic of
                     Nicaragua may present a written statement of its observations and sub‑
                     missions on the preliminary objections raised by the Republic of Colom‑
                     bia ; and
                       Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this nineteenth day of September, two

                     5




4 CIJ1070.indb 138                                                                                 20/04/15 09:23

                     480 	 delimitation of the continental shelf (order 19 IX 14)

                     thousand and fourteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Republic of Nicaragua and the Government of the Republic of
                     Colombia, respectively.

                       (Signed) Peter Tomka,
                     	President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                     6




4 CIJ1070.indb 140                                                                                20/04/15 09:23

4 CIJ1070.indb 142   20/04/15 09:23

                     printed in france



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071184-5




4 CIJ1070.indb 144                                                20/04/15 09:23

